—In an action for a divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Richmond County (Maltese, J.), dated December 16, 1999, and the plaintiff husband cross-appeals from stated portions of the same judgment.
Ordered that the appeal is dismissed, without costs or disbursements, on the ground that it has been rendered academic; and it is further,
*365Ordered that the cross appeal is dismissed, without costs or disbursements, as abandoned (see, 22 NYCRR 670.8 [c], [e]).
On April 24, 2001, the parties placed an oral stipulation upon the record in open court which effectively disposed of the issues raised by the defendant on her appeal. Accordingly, the appeal is dismissed as academic. Feuerstein, J.P., S. Miller, Cozier and Prudenti, JJ., concur.